— In a libel action, plaintiff appeals from a judgment of the Supreme Court, Orange County (Ferraro, J.), dated May 25, 1982, which, inter alla, dismissed its complaint as against *912defendants Wehran Engineering, P. C., and William J. Stein. Judgment affirmed, with costs. As a defense to plaintiff’s action for libel, the respondents asserted that plaintiff was collaterally estopped to deny that it was negligent in the design of a sewage treatment plant. The thrust of the allegedly libelous publication was that the treatment plant suffers from certain limitations caused by plaintiff’s negligent design of the plant. Plaintiff had a full and fair opportunity to litigate that issue in a prior lawsuit brought against it by the municipality which contracted with plaintiff to perform design work on the plant (see Schwartz v Public Administrator of County of Bronx, 24 NY2d 65, 71). There is a sufficient identity of issues between the current action and the prior one for the invocation of the doctrine of collateral estoppel (see Capital Tel. Co. v Patter sonville Tel. Co., 56 NY2d 11, 17-18; Hunt v OSR Chems., 85 AD2d 681, 682-683). Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.